Citation Nr: 1111613	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of indebtedness in the calculated amount of $23,929.00.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to August 1953.  He died in February 1993.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a decision issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania in September 2008.


REMAND

The statement of the case issued in May 2009 notes that the Debt Management Center (DMC) notified the appellant of the overpayment and the 180 day time limit to apply for waiver in January 2007.  

The appellant submitted a request for waiver of indebtedness in August 2008.  This wavier was denied in the decision on appeal due to untimelyness.  In her formal appeal (VA Form 9) submitted in May 2009, the appellant stated that she did not receive notice nor did she know there was a 180 day time limit to file a waiver.

The Board is unable to locate a copy of the aforementioned January 2007 notice of overpayment in the appellant's claims folder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the January 2007 notice of overpayment and associate it with the claims folder.  Thereafter, the case returned to the Board for further appellate action.

2.  If the January 2007 notice cannot be located, adjudicate the appellant's claim for waiver under laws administered by VA regarding fraud, misrepresentation, or bad faith and the standards of equity and good conscience.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be issued to the appellant and her representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

